Name: Commission Regulation (EC) No 2954/94 of 5 December 1994 setting detailed rules for application of Council Regulation (EC) No 1503/94 establishing a system of compensation for the additional costs incurred in the marketing of certain fishery products from the Azores, Madeira, the Canary Islands and the French department of Guyana as a result of their very remote location (text with EEA relevance)
 Type: Regulation
 Subject Matter: regions and regional policy;  cooperation policy;  trade policy;  food technology
 Date Published: nan

 6 . 12. 94 Official Journal of the European Communities No L 312/3 COMMISSION REGULATION (EC) No 2954/94 of 5 December 1994 setting detailed rules for application of Council Regulation (EC) No 1503/94 establishing a system of compensation for the additional costs incurred in the marketing of certain fishery products from the Azores , Madeira, the Canary Islands and the French department of Guyana as a result of their very remote location (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1503/94 of 27 June 1994 establishing a system of compensation for the additional costs incurred in the marketing of certain fishery products from the Azores, Madeira, the Canary Islands and the French department of Guyana ('), and in particular Article 3 thereof, Whereas it is necessary to set detailed rules for imple ­ menting the system established by Regulation (EC) No 1503/94 so that action can be taken to grant Community aid for the purposes specified in that Regulation ; Whereas these rules concern primarily financial estima ­ tion for the system, identification of the recipients of aid and the procedures to be followed in regard to payments and monitoring of implementation of the system ; Whereas the detailed rules set out in this Regulation must be brought expeditiously into play given that Regulation (EC) No 1503/94 applies to 1994 only ; Whereas the mesures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The compensation system established by Regulation (EC) No 1503/94 shall be implemented for 1994 in accordance with the provisions of this Regulation . Article 2 1 . For the Azores and Madeira the maximum aid granted shall be ECU 2 325 000 in payments of ECU 1 55 per tonne delivered for local industrial processing up to a maximum of 10 000 tonnes for the Azores and 5 000 tonnes for Madeira. Should this overall annual quota of 1 5 000 tonnes not be exhausted by the catches of vessels registered at the ports of the Azores and/or Madeira the operators concerned may resort to use of tuna originating in other Member States. No Community assistance shall be paid on tuna imported from third countries. 2. For the Canary Islands the maximum aid granted shall be : (a) ECU 1 300 000 in payments of ECU 125 per tonne on tuna marketed fresh (including tuna sold for local industrial processing) up to a maximum of 10 400 tonnes ; (b) ECU 1 57 500 in payments of ECU 45 per tonne on frozen tuna up to a maximum of 3 500 tonnes ; (c) ECU 892 500 in payments of ECU 85 per tonne on sardines and mackerel delivered for local industrial processing up to a maximum of 10 500 tonnes ; (d) ECU 315 000 in payments of ECU 45 per tonne on sardines and mackerel sold for freezing up to a maximum of 7 000 tonnes. 3 . For the French department of Guyana the maximum aid granted shall be ECU 3 492 500 tonnes in payments of ECU 865 per tonne on a maximum of 3 500 tonnes of prawns caught by industrial fishing and of ECU 930 per tonne on a maximum quantity of 500 tonnes caught by non-industrial fishing. Article 3 1 . Recipients of aid under this Regulation shall be producers, their associations and processors in the regions indicated in Article 2 who are owners of vessels registered at the ports of and exercise their activities in these regions. 2. The competent national authorities shall require applications for compensation to be accompanied by documentation in evidence of the operations indicated in Article 2. 3. Member States shall send the Commission the national provisions for implementing this Regulation as regards allocation of aid among recipients . These provi ­ sions must ensure that aid is allocated in a balanced way. 4. Should applications to national authorities exceed the quantities specified in Article 2 they shall be met pro rata, account being taken of the quantities caught by applicants in the previous year. 5. Member States shall ensure by means of appropriate provisions that the requirements for application of the compensation system as detailed in Article 2, particularly as regards regularity of operations in connection with applications for Community assistance, pursuit of irregu ­ larities and recovery following detection of irregularity of the amounts paid out are met.(') OJ No L 162, 30 . 6 . 1994, p. 8 . No L 312/4 Official Journal of the European Communities 6. 12. 94 Article 4 1 . Payments shall be made during the 1994 financial year. Their amount shall be determined on the basis of applications submitted by the national body responsible for monitoring operation of the system. 2. Payment applications must be accompanied by supporting documentation in evidence of application of the system. Article 5 1 . National authorities shall make available to the Commission all information required for the purposes of application of this Regulation and shall make every endeavour to facilitate such checks as the Commission may consider it useful to undertake, including verification on the spot. 2. Without prejudice to checks carried out by the Member States' authorities in line with national legisla ­ tive, regulatory or administrative provisions, persons charged by the Commission with verification on the spot shall have access to all documents relating to expenditure financed by the Community under this Regulation. Article 6 This Regulation shall enter into force on the day follow ­ ing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission